Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-3-20 has been entered.
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3, 5-8, 10-13, 15, 17-20, 22-30, 32-38 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,596,945 to van der Lely in view of U.S. Patent No. 8,393,296 to Hofman et al.
Referring to claims 1 and 47, van der Lely discloses a milking parlor and a divider – at 40-66, for a longitudinal side of a milking parlor milking stall – at 14-16, for milking milk producing animals – see figure 5, the divider – at 40-66, comprising a housing defining a service 
Referring to claim 3, van der Lely as modified by Hofman et al. further discloses the service unit is positioned in a hindquarter portion of the divider – see at 40 disposed proximate the animal’s hindquarters in figure 5 of van der Lely.
Referring to claim 5, van der Lely further discloses the service unit contains service-specific parts – see at 67 in figures 1-5 of van der Lely.
Referring to claim 6, van der Lely further discloses the service unit contains milk-channeling parts – see connection with cluster in figures 1-5 of van der Lely.
Referring to claim 7, van der Lely further discloses the service unit is disposed within the service unit enclosure – see at 40,67 in figure 5, and is connected to the divider – see at 67 in figure 5 of van der Lely.

Referring to claim 10, van der Lely further as modified by Hofman et al. discloses the arm is further adjustable between an attachment position and the parked position and the operating position – see figure 5 of van der Lely, and the attachment position is predetermined to support the milking cluster in a position for an automatic attachment of the milking cluster to teats of the milk-producing animal – see at 70-74 in figure 5 of van der Lely, and the divider further comprises, a position sensor operatively associated with the arm and directed to obtain teat position data of the milk-producing animal – see at 75,76.
Referring to claim 11, van der Lely as modified by Hofman et al. further discloses the arm operating position is a fixed preliminary position defined by a stop – see for example connections of 66 to 67 and 66 to 67 and 69 and 69 to 70 in figures 1-5 of van der Lely, and to support the milking cluster in the fixed preliminary position – see figures 1-5 of van der Lely.
Referring to claim 12, van der Lely as modified by Hofman et al. further discloses the arm comprises: an upper arm, and a lower arm coupled to the upper arm – see arms 57-63 with some disposed above or below the others as seen in figure 6 of van der Lely.
Referring to claim 13, van der Lely as modified by Hofman et al. further discloses a drive unit – at 47-56, arranged at an above-animal position – see figure 56and operatively engaged with the arm – see figure 6 of van der Lely.
Referring to claim 15, van der Lely further discloses an arm device drive unit – see at 49,56,64, releasably engaged with the arm device – see figure 6 of van der Lely.

Referring to claim 18, van der Lely as modified by Hofman et al. further discloses an arm drive unit – see at 49,56,64, including a direct drive operatively engaged with the arm – see figures 6 of van der Lely.
Referring to claim 20, van der Lely as modified by Hofman et al. further discloses the arm in the parked position is arranged at least partially in a milking cluster opening defined by the divider – see openings between the framework as seen in figures 1-6 of van der Lely.
Referring to claim 22, van der Lely as modified by Hofman et al. further discloses a milking cluster cleaner/cleaning device – at 115-121, joined to the divider – see for example figures 8-13 of van der Lely.
Referring to claim 23, van der Lely as modified by Hofman et al. further discloses the arm includes a parallel milking cluster guide – see any of 50-66 and 69-70 in figures 5-6 of van der Lely.
Referring to claim 24, van der Lely as modified by Hofman et al. further discloses the parallel milking cluster guide includes a plurality of rods – see rods at the connections of elements in figure 6 of van der Lely.

Referring to claim 26, van der Lely as modified by Hofman et al. further discloses the parallel-guide drive elements include a connector – see at 69,70 and disposed between the arm – at 57-62, and the milking cluster – see at 67-74 in figure 6 of van der Lely.
Referring to claims 27 and 29, van der Lely as modified by Hofman et al. does not disclose the connector includes belts. However, it would have been obvious to one of ordinary skill in the art to take the device of van der Lely and add any suitable connector including the claimed belts, so as to yield the predictable result of allowing for the arm device to be moved into multiple positions as desired during use.
Referring to claim 28, van der Lely as modified by Hofman et al. further discloses the arm includes a drive – see at 49,56,64 in figures 5-6 of van der Lely.
Referring to claim 30, van der Lely as modified by Hofman et al. further discloses the divider and the arm are preassembled into a modular unit – see at 40-70 in figures 5-6 of van der Lely.
Referring to claim 32, van der Lely as modified by Hofman et al. does not disclose the cladding includes two self-supporting half-shells. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van der Lely as modified by Hofman et al. and make the cladding out of two half shells, so as to yield the predictable result of making the device easy to assemble and disassemble.
Referring to claim 33, van der Lely as modified by Hoffman et al. does not disclose the cladding is stainless steel. However, it would have been obvious to one of ordinary skill in the art 
Referring to claim 34, van der Lely as modified by Hofman et al. further discloses at least one removable service unit interchangeable with a second service unit – see at 67 in figures 5-6 of van der Lely capable of being removed and replaced.
Referring to claim 35, van der Lely as modified by Hofman et al. further discloses the service unit includes service-specific functional groups and components – see at 67 in figures 5-6  of van der Lely.
Referring to claim 36, van der Lely as modified by Hofman et al. further discloses the service unit includes milk channel and components – see at 67 connected to 71-74 in figures 5-6 of van der Lely.
Referring to claim 37, van der Lely as modified by Hofman et al. further discloses quick-acting connectors joined to the divider to infrastructure of a milking stall -see connections between items 42 in figure 5 of van der Lely.
Referring to claim 38, van der Lely as modified by Hofman et al. further discloses transporting rollers – at 52-55 of van der Lely.
Claim 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Lely as modified by Hofman et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,814,027 to Hein et al.
.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Lely ‘945 as modified by Hofman et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,050,219 to van der Lely.
Referring to claim 31, van der Lely ‘945 as modified by Hofman et al. does not disclose wherein the arm is adjusted into the parked position in a scissors movement. Van der Lely ‘219 does disclose the arm is adjusted into the parked position in a scissors movement -see at 22-24 and 27-28 in figure 1 showing the arm in a retracted position via a scissors-like folding of the hinged together arm components - at 22-24. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van der Lely '945 as modified by Hofman et al. and add the scissor movement of the arm as disclosed by van der Lely '219, so as to yield the predictable result of allowing for the arm to be retracted into a position that occupies less space so as not to interfere with other operations of the device.
s 39 and 42-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Lely ‘945 in view of U.S. Patent No. 8,393,296 to Hofman et al. and further in view of U.S. Patent No. 5,080,040 to van der Lely et al.
Referring to claim 39, van der Lely ‘945 discloses a milking parlor and a divider – at 40-66, for a longitudinal side of a milking parlor milking stall – at 14-16, for milking milk producing animals – see figure 5, the divider – at 40-66, comprising a housing defining a service unit enclosure – see at 40-45 in figure 5, a cover disposed to at least partially enclose the service unit enclosure – not shown, however milking parlors are used in buildings/enclosures and the walls and ceiling of these buildings/enclosures form the claimed cover, an arm – at 57-66, for supporting a milking cluster – at 71-74, and the arm is adjustable between a parked position arranged in an opening of the divider – see openings formed by the frame – at 42,46 in figures 5-6, and an operating position between front and hind legs of the milk-producing animal – see figure 5, and a service unit – at 67, which is insertable and removeable – see figures 1-5. Van der Lely does not disclose the housing having cladding. Hofman et al. does disclose the housing – at 128, having cladding – see at 138 and top plate structure holding items 170-174 as seen in figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van der Lely and add the housing with cladding as disclosed by Hofman et al., so as to yield the predictable result of providing protection for the components disposed in the housing as desired. Van der Lely ‘945 as modified by Hofman et al. further discloses the service unit includes milk channel and components – see at 67 connected to 71-74 in figures 5-6 of van der Lely ‘945 and further discloses quick-acting connectors joined to the divider to infrastructure of a milking stall – see connections between items 42 in figure 5 of van der Lely ‘945. Van der Lely ‘945 as modified by Hofman et al. does not disclose milk channel parts including a seal, a measuring 
Referring to claim 42, van der Lely as modified by Hofman et al. and van der Lely et al. further discloses the milking parlor divider can be adjusted between the longitudinal direction of the milking stall, and an animal access position - see items 47-69 in figures 5-7 of van der Lely ‘945.
Referring to claim 43, van der Lely ‘945 as modified by Hofman et al. and van der Lely et al. further discloses the divider is adjustable between a longitudinal direction milking position and an access position - see items 47-69 in figures 5-7 of van der Lely ‘945, wherein an end of the divider is oriented in the direction of a partitioning of a pit for milkers is arranged in closer proximity to the pit partitioning in the milking position than in the access position - see figures 5-7 of van der Lely ‘945. It is noted that applicant has not positively recited the pit partitioning in the claim.
Referring to claim 44, van der Lely ‘945 as modified by Hofman et al. and van der Lely et al. further discloses the divider is adjustable with other dividers, between a longitudinal 
Referring to claim 45, van der Lely ‘945 as modified by Hofman et al. further discloses the dividers in the access position at least partially define a sub-region of the associated milking stall, and at least partially define a full milking stall in the milking position - see at 47-69 in figures 5-7 of van der Lely ‘945.
Referring to claim 46, van der Lely ‘945 as modified by Hofman et al. further discloses a through passage-detection system - at 75,76, joined to at least one divider - see via item 67 in figures 5-7 of Hofman et al.
Claims 40-41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Lely ‘945 as modified by Hofman et al. and van der Lely et al. as applied to claim 39 above, and further in view of U.S. Patent No. 6,050,219 to van der Lely.
Referring to claims 40 and 41, van der Lely '945 as modified by Hofman et al. and van der Lely et al. does not disclose the milking parlor is a rotary milking parlor and an external rotary milking parlor. Van der Lely '219 does disclose the milking parlor is a rotary milking parlor and external rotary milking parlor - see figures 1-2 of van der Lely '219. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van der Lely ‘945 as modified by Hofman et al. and van der Lely et al. and use the rotary milking parlor of van der Lely ‘219, so as to yield the predictable result of milking multiple animals at a time as desired.
Claims 48-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Lely ‘945 as modified by Hofman et al. as applied to claim 1 above, and further in view of van der Lely et al.

Referring to claims 50-51, Van der Lely ‘945 as modified by Hofman et al. further discloses the service unit includes milk channel and components – see at 67 connected to 71-74 in figures 5-6 of van der Lely ‘945 and further discloses quick-acting connectors joined to the divider to infrastructure of a milking stall – see connections between items 42 in figure 5 of van der Lely ‘945. Van der Lely ‘945 as modified by Hofman et al. does not disclose milk channel parts including a seal, a measuring device, and a milk sensor, and a plurality of quick connectors 

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 12-3-20 obviates the drawing objections detailed in the last office action dated 8-4-20.
	Applicant’s claim amendments and remarks/arguments dated 12-3-20 obviates the 35 U.S.C. 112 2nd paragraph rejections detailed in the last office action dated 8-4-20.
	Regarding the prior art rejections of claims 1, 3, 5-8, 10-13, 15, 17-30, 32-39 and 42-47, see the response to arguments detailed in the last office action dated 8-4-20. Further, the van der Lely reference US 5596945 discloses a service unit – at 67, which is insertable and removeable – see figures 1-5 where the service unit can be inserted into the stalls and divider between the stalls as seen in figure 5, and the components are assembled so that they can be removed and replaced during maintenance of the device. Further, applicant only claims the service unit is removable as seen in each claim except claims 37 and 39 and therefore applicant’s arguments with respect to quick connection and quick removal of the service unit are not commensurate with the claim language of these claims. With respect to claims 37 and 39, applicant claims a plurality of quick connections but does not disclose these quick connections result in the entire service unit being quickly removed and quick connections of milk and vacuum lines associated with the milking device such as detailed earlier in paragraph 2 of this office action with respect to the van der Lely et al. reference US 5080040, provide for the quick connection and disconnection of components as claimed. The van der Lely reference is not use to disclose the claimed housing having cladding and the Hofman et al. reference US 8393296 is used to disclose the housing having cladding as detailed earlier in paragraph 2 of this office action. The Hofman et al. reference is 
	Regarding the prior art rejections of claim 9, the Hein et al. reference US 6814027 is not used to disclose a milking robot service unit as detailed earlier in paragraph 2 of this office action. Further, the Hein et al. reference is not used to disclose the claimed cladding. Therefore applicant’s arguments with respect to claim 9 do not address the claim limitations disclosed by the Hein et al. reference as detailed in the claim rejections.
	Regarding the prior art rejections of claim 21, applicant’s claim amendments dated 12-3-20 cancel claim 21 and therefore applicant’s arguments dated 12-3-20 are moot and the Heinrich reference discussed by applicant was not used in the rejections of claim previously pending claim 21 as detailed in the last office action dated 8-4-20. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID J PARSLEY/Primary Examiner, Art Unit 3643